___________

                                    No. 96-2983
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of South Dakota.
Wesley L. Yellow Horse,                  *
                                         *         [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                     Submitted:     November 6, 1996

                           Filed:   November 12, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Wesley L. Yellow Horse pleaded guilty to one count of larceny in
violation of 18 U.S.C. §§ 661 and 1153.      At sentencing, the district court1
reviewed an extensive list of convictions not used in computing the
criminal history category and determined the category should be V rather
than IV.   Based on a resulting sentencing range of 6 to 12 months, the
court imposed a 12-month prison term.        Yellow Horse appeals, challenging
the upward departure.


     The district court did not abuse its discretion by departing upward
on the basis of Yellow Horse's extensive criminal history, most of which
was excluded from the criminal history calculation because it consisted of
tribal offenses or fell outside the




     1
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.
Guidelines' time limits.   See U.S.S.G. § 4A1.3, p.s. (departure warranted
when criminal history category significantly under-represents defendant's
criminal history or likelihood of future criminal activity); United States
v. Poe, 96 F.3d 333, 334 (8th Cir. 1996) (standard of review); United
States v. Andrews, 948 F.2d 448-49 (8th Cir. 1991).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-